DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 3/26/2021 is acknowledged.  Claims 14-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the two opposing base structure” in line 3, which does agree in number.
Claim 6 recites “the steps of installing” in line 1, but does not explicitly recite another step.  It is not clear whether there is another step in this claim or the limitation should read “the step of installing”.  Claims 7, 9, and 10 are dependent on indefinite claim 6.
Claim 13 recites “the underside” in line 2, which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peggs (US 2004/0021280 A1).
Consider claim 1.  Peggs teaches a method for moving a shelving unit comprising the steps of:  assembling a first skate system (SK, see fig. 5) comprising at least two skates (CWS) connected along a length of a longitudinal member (UC); attaching a lifting mechanism (LA) to a frame (F) of the shelving unit using a lifting device (T/Ta, see fig. 4), the lifting device comprising the lifting mechanism; applying a load of the shelving unit to the lifting mechanism by raising the lifting mechanism (see paragraph [0006]); raising the lifting mechanism and the shelving unit to above a void formed through the lifting device (see paragraph [0006]); inserting the first skate system in through the void to below the shelving unit wherein the shelving unit comprises one or more feet and one of the one or more feet of the shelving unit is positioned above each of the at least two skates of the first skate system (see paragraph [0008]); and lowering the shelving unit onto the first skate system wherein one of the one or more feet is positioned and supported on a bearing surface of each of the at least two skates by lowering the lifting mechanism (see paragraph [0008]).
Consider claim 2.  Peggs teaches that the lifting device further comprises two opposing base structures (WM), supporting the lift mechanism, wherein a lift face (LE) of the lift mechanism is centrally positioned between the two opposing base structures in a void there between.
Consider claim 5.  Peggs teaches the step of inserting the shelving unit in through a channel formed in the longitudinal member wherein a frame of the shelving unit is maintained within the channel (see fig. 8).
Consider claim 6.  Peggs teaches the step of installing a second skate system below the shelving unit wherein one of the one or more feet of the shelving unit is positioned and supported on a bearing surface of a skate of the second skate system and wherein the first skate system is parallel to the second skate system (see figs. 11 and 12).
Consider claim 8.  Peggs teaches the step of removing the lifting device from the shelving unit while the shelving unit is positioned on the first skate system (see paragraph [0009]).
Consider claim 12.  Peggs teaches that the step of attaching a lifting mechanism to a frame of the shelving unit includes attaching a yoke (corner of F proximate LE in fig. 4) to the lifting mechanism at a dovetail structure (interface of LE and F) wherein the yoke is secured to the frame of the shelving unit at a foot of the shelving unit (see fig. 4).
Consider claim 13.  As best understood in view of the 35 U.S.C. 112 rejection above, Peggs teaches a step of adjusting an elevation of the yoke at the dovetail structure by inserting spacers (LE) to the underside of the yoke at the dovetail structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Peggs (US 2004/0021280 A1) in view of Hanson et al. (US 2,915,776), hereafter referred to as Hanson.
Consider claims 3 and 4.  Peggs does not explicitly teach that the two opposing base structures have a suspension system.  Hanson teaches a suspension system comprising spring-loaded axles (27, 30, etc.) positioned between an omnidirectional wheel (18) and a base structure (10).  It would have been .
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peggs (US 2004/0021280 A1) in view of Paulk, Sr. et al. (US 2013/0154216 A1), hereafter referred to as Paulk.
Consider claim 7.  Peggs does not explicitly teach a connector bar as specifically claimed.  Paulk teaches a connector bar (14) between a first skate system (10/12 at upper-left of fig. 1) and a second skate system (10/12 at lower-right of fig. 1).  It would have been obvious to a person having ordinary skill in the art to modify Peggs’s skate system with a connector bar as taught by Paulk in order to improve the rigidity of the skate system or to allow a single operator to move multiple shelving units.
Consider claim 9.  Peggs teaches the step of moving the shelving unit on the first skate system and the second skate system after a step of removing the lifting device from the shelving unit (see paragraph [0009]).
Consider claim 10.  Peggs teaches the step of rotating a pull ring (PT) into a direction of travel wherein the pull ring is rotatably connected to a pull ring receiver (U) of one of the at least two skates where, upon pulling the pull ring, four casters of each skate of each skate system are oriented into the direction of travel (see fig. 11).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peggs (US 2004/0021280 A1) in view of Klokke (US 2003/0215314 A1).
Consider claim 11.  Peggs does not explicitly teach a hydraulic unit as specifically claimed.  Klokke teaches a lifting mechanism (12) raised by a hydraulic unit (13, see paragraph [0043]) driving a ram attached to the lifting mechanism wherein the lifting mechanism is moved by the ram in a vertical direction only.  It would have been obvious to a person having ordinary skill in the art to modify Peggs’s .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various skate and lifting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652